IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


TREVON MARKQUES WILLIAMS,

             Appellant,

 v.                                                   Case No. 5D17-3889

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 17, 2018

Appeal from the Circuit Court
for Lake County,
Mark A. Nacke, Judge.

James S. Purdy, Public Defender, and
David M. Dixon, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm Appellant’s judgment and sentence but remand for correction of a

scrivener’s error.   In lower court case number 2015-CF-002788, the sentencing

documents should reflect that Appellant’s sentence on Count 1 shall run concurrent with

his sentence on Count 2.
     AFFIRMED; REMANDED FOR CORRECTION OF SCRIVENER’S ERROR.


PALMER, ORFINGER and EVANDER, JJ., concur.




                                   2